Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 29, 2018, is being examined under the first inventor to file provisions of the AIA .
	The application claims foreign priority of 07/11/2017 of application JP2017-135659.

Detailed action
Claims 1-3, 9, 10 and 13-14 are pending and are being considered.
Claims 1, 2, 9 and 10 have been amended.
Response to 103
Applicants argument filled on 07/07/2022 have been fully considered and are partially persuasive. In response to applicants’ arguments on page 11 of remarks that the cited reference fails to teach the amended limitation of “wherein the first file is a PDF file and not encrypted based on that the setting of encryption is not effective” and “wherein the second file is a PDF file and encrypted based on that the setting of encryption is effective”. The examiner acknowledges applicants point of view but respectfully disagrees because the above limitations recites a PDF file format that is to be encrypted or not based on encryption setting which is disclosed by Tonegawa on [0057] the image data that is scanned by the scanner is PDF format. See Fig 10 and Fig 11 A-B and text on [0088-0089 and 0100] teaches encrypting the file if the always encryption button on Fig 10 is “ON” or sending the PDF file without encrypting it if the always encryption button on Fig 10 is not selected. For more detail see the rejection below.

Rest of applicants arguments are moot in view of new grounds of rejection. The argument do not apply to the current art being used.

Claim Objections
Claims 1, 9 and 10 objected to because of the following informalities:
Claims 1, 9 and 10 recites “accept additional information…….wherein the additional information includes an item for making a setting of encryption effective for the transmission job” the examiner suggest to simplify the limitation in view of [0056-0057] of the spec. It seems like when the PDF format is selected the additional setting such as high compression and encryption is displayed for selection. The limitation should read as “accept additional information…….wherein the additional information includes an encryption setting  
Claims 1, 9 and 10 recites “……wherein the first file is a PDF file and not encrypted based on that the setting of the encryption is not effective”. The examiner suggests to avoid unnecessary language which makes the claim complicated. The limitation should read as “….wherein the first file is a PDF file and is not encrypted based on the encryption setting 
Claims 1, 9 and 10 recites “……wherein the second file is a PDF file and is encrypted based on that the setting of the encryption is effective” should read as “….wherein the second file is a PDF file and is encrypted based on [[that]] the encryption setting 
Claims 1, 9 and 10 2nd last limitation recites “wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF” should be simplified as “wherein [[a]] format of the third file is and is not encrypted based on the encryption setting”
    Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tonegawa (US 20140161255) in view of Eguchi et al (hereinafter Eguchi) (US 20070253015) and further in view of Tamura (US 20120050797)

Regarding claim 1 Tonegawa teaches an image processing apparatus capable of executing a transmission job for transmitting a file to a job transmission destination, the image processing apparatus comprising (Tonegawa on [0002] teaches a communication apparatus that transmits an image file to an address on a network. See on [0046] teaches communication apparatus, such a multi-function peripheral (MFP), which is an image forming apparatus. See on [0088] teaches where the CPU 130 converts the image data obtained by being read into an image file in a format designated by the user, and attaches the image file to an e-mail so as to generate e-mail data);
a scanner that reads a document and generates image data (Tonegawa on [0005] teaches apparatuses that attach image data read by a scanner to an e-mail and perform communication. See on [0038, 0048] teaches image data obtained by being read by a scanner. See on [0052 and 0056-0057] teaches the scanner 134 reads an image on a document and generates image data);
a memory storing instructions (Tonegawa on [0139] teaches computer program recorded on memory device);
and at least one processor that executes the instructions to cause the image processing apparatus to: (Tonegawa on [0097 and 0139] teaches a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions); 
accept a notification transmission destination as one of notification settings for transmitting a notification indicating an end of the transmission job (Tonegawa Fig 13 block s602 and text on [0109-0110] teaches the CPU 130 receives, on a screen of various types of copy setting, a message that shows turning ON of a job completion notification setting (i.e. notification setting) for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. transmission job). See on [0116] teaches if the CPU 130 determines in step S613 that the address designated as an address (i.e. notification transmission destination) to which the job completion notification is to be sent is registered in any of the S/MIME certificates);
execute a first transmission job and send an electronic mail to which a first file including image data generated by the scanner is attached, wherein the first file is a PDF file and not encrypted based on that the setting of encryption is not effective (Tonegawa Fig 11 A and text on [0088-0089 and 0100] teaches receives a plurality of e-mail destination addresses designated through address designation, the CPU 130 reads a document using the scanner 134 (i.e. image data generated by scanner). Next the CPU 130 converts the image data obtained by being read into an image file in a format designated by the user, and attaches the image file to an e-mail so as to generate e-mail data. Further the procedure advances to step S506, where the CPU 130 determines whether or not the "Yes" button 410 for sending the e-mail with a signature is selected, when  it is not selected (i.e. equivalent to first file without signature) the procedure advances to step S510 (FIG. 11B), where the e-mail is collectively sent to all the addresses designated in step S501, and the procedure advances to step S524 (i.e. sending the email including the attachment without encrypting as first transmission job). See on [0057] teaches image data as PDF format file);
 transmit a first notification mail related to an end of the first transmission job to the notification transmission destination according to the notification settings after the first transmission job has been executed (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail. a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of first transmission job and second transmission job));
 execute a second transmission job and send an electronic mail to which a second file including image data generated by the scanner is attached, wherein the second file is a PDF file and is encrypted based on that the setting of the encryption is effective (Tonegawa Fig 11A Fig 11B, block S501-S505, S510, S19 and associated text on [0087-0090 and 0097] teaches If sending with signature is selected (i.e. for a second file including image data because this file has the original image data generated at step S503 and signature attached with the email) the procedure shifts to step S507.  in step S519, the CPU encrypts data of the e-mail (i.e. equivalent to second file is encrypted) to be sent to those addresses by a method selected from among the buttons 417 to 423 in FIG. 10. Then, when the encrypted e-mail data has been generated in step S519,  the procedure advances to step S520, where the CPU 130 sends the e-mail data to the addresses one by one. The second transmission job is completed). See on [0057] teaches image data as PDF format file.
and transmit a second notification mail related to an end of the second transmission job to the notification transmission destination after the second -2- 53887427-v1transmission job has been executed, wherein a file corresponding to the second file is not attached to the second notification mail (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail (i.e. file is not attaches with the notification). a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of first transmission job));
and transmit a third notification mail related to an end of the third transmission job to the notification transmission destination according to the notification settings after the third transmission job has been executed, (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail. a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of third transmission job));

Although Tonegawa teaches notifying user after transmission job is completed, but fails to explicitly teach wherein a file corresponding to the first file is attached to the first notification mail, however Eguchi from analogous art teaches wherein a file corresponding to the first file is attached to the first notification mail (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history);
wherein a file corresponding to the third file is attached to the third notification mail (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Eguchi into the teaching of Tonegawa by attaching original image data with notification when notifying the receiver of the electronic mail sent along with image data. One would be motivated to do so in order for the user to verify the transmitted image data based on the original image data because the image data received via the electronic mail is not in encrypted format therefore security of the email might be compromised (Eguchi on [0084]). 
	Although the combination teaches a PDF file format for encryption and transmitting the encrypted PDF file format but fails to explicitly teach accept job settings for a transmission job, wherein the job settings include at least a file format setting for a file to be attached to an electronic mail corresponding to the transmission job, accept additional information in a case that a PDF (Portable Document Format) is selected as the file format setting among a plurality of file format settings, wherein the additional information includes an item for making a setting of encryption effective for the transmission job, execute a third transmission job and send an electronic mail to which a third file including the image data generated by the scanner is attached, wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF, however Tamura from analogous art teaches accept job settings for a transmission job, wherein the job settings include at least a file format setting for a file to be attached to an electronic mail corresponding to the transmission job (Tamura Fig 9 and text on [0079-0084] teaches job setting of transmitting a job including file format setting 901 by pressing file format button 902);
accept additional information in a case that a PDF (Portable Document Format) is selected as the file format setting among a plurality of file format settings, wherein the additional information includes an item for making a setting of encryption effective for the transmission job  (Tamura Fig 9 and text on [0079-0084] teaches job setting of transmitting a job including file format setting 901 by pressing file format button 902, when the file setting PDF is selected an additional window 903 is displayed which includes selecting PDF file encryption button 907 (i.e. additional information));
execute a third transmission job and send an electronic mail to which a third file including the image data generated by the scanner is attached, wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF (Tamura Fig 10 and text on [0086] teaches scanning an image and sending the image data in file format other than PDF such as TIFF or OCR without encrypting as shown in Fig 10).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tamura into the teaching of Tonegawa and Eguchi by selecting encryption setting for encrypting the file based on PDF file format selected. One would be motivated to do so in securely transmit PDF format documents by encrypting and password protecting it (Tamura on [0080-0084]). 

Regarding claim 2 the combination of Tonegawa, Eguchi and Tamura teaches all the limitations of claim 1 above, Tonegawa further teaches wherein the notification setting includes a setting for whether the notification is to always notify when the- 22 - 10177594US01/P218-0427US transmission job ends or to notify in a case where the transmission job had an error termination (Tonegawa Fig 13 block s602 and text on [0110] teaches the CPU 130 receives, on a screen of various types of copy settings (not shown), a message that shows turning ON of a job completion notification setting for notifying an e-mail address designated by the user of the completion of job (i.e. notification setting ON when job is completed)).
Regarding claim 3 the combination of Tonegawa, Eguchi and Tamura teaches all the limitations of claim 1 above, Tonegawa further teaches wherein one of a selection from an address book or a destination of a user can be set as the notification transmission destination (Tonegawa on [0019 and 0022] teaches selected address or to perform the plain text transmission to the selected address, in accordance with the setting by the setting unit).
Regarding claim 9 Tonegawa teaches a method of controlling an image processing apparatus having a scanner for reading a document and generating image datacapable of executing a transmission job for transmitting the converted file to a job transmission destination, the method comprising: (Tonegawa on [0002] teaches a communication apparatus and method that transmits an image file to an address on a network. See on [0046] teaches communication apparatus, such a multi-function peripheral (MFP), which is an image forming apparatus. See on [0088] teaches where the CPU 130 converts the image data obtained by being read into an image file in a format designated by the user, and attaches the image file to an e-mail so as to generate e-mail data. See on [0052 and 0056-0057] teaches the scanner 134 reads an image on a document and generates image data);
accepting a notification transmission destination as one of notification settings for transmitting a notification indicating an end of the transmission job (Tonegawa Fig 13 block s602 and text on [0109-0110] teaches the CPU 130 receives, on a screen of various types of copy setting, a message that shows turning ON of a job completion notification setting (i.e. notification setting) for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. transmission job). See on [0116] teaches if the CPU 130 determines in step S613 that the address designated as an address (i.e. notification transmission destination) to which the job completion notification is to be sent is registered in any of the S/MIME certificates);
executing a first transmission job and send an electronic mail to which a first file including image data generated by the scanner is attached, wherein the first file is a PDF file and not encrypted based on that the setting of encryption is not effective (Tonegawa Fig 11 A and text on [0088-0089 and 0100] teaches receives a plurality of e-mail destination addresses designated through address designation, the CPU 130 reads a document using the scanner 134 (i.e. image data generated by scanner). Next the CPU 130 converts the image data obtained by being read into an image file in a format designated by the user, and attaches the image file to an e-mail so as to generate e-mail data. Further the procedure advances to step S506, where the CPU 130 determines whether or not the "Yes" button 410 for sending the e-mail with a signature is selected, when  it is not selected (i.e. equivalent to first file without signature) the procedure advances to step S510 (FIG. 11B), where the e-mail is collectively sent to all the addresses designated in step S501, and the procedure advances to step S524 (i.e. sending the email including the attachment without encrypting as first transmission job). See on [0057] teaches image data as PDF format file);
 transmitting a first notification mail related to an end of the first transmission job to the notification transmission destination according to the notification settings after the first transmission job has been executed (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail. a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of first transmission job and second transmission job));
 executing a second transmission job and send an electronic mail to which a second file including image data generated by the scanner is attached, wherein the second file is a PDF file and is encrypted based on that the setting of the encryption is effective (Tonegawa Fig 11A Fig 11B, block S501-S505, S510, S19 and associated text on [0087-0090 and 0097] teaches If sending with signature is selected (i.e. for a second file including image data because this file has the original image data generated at step S503 and signature attached with the email) the procedure shifts to step S507.  in step S519, the CPU encrypts data of the e-mail (i.e. equivalent to second file is encrypted) to be sent to those addresses by a method selected from among the buttons 417 to 423 in FIG. 10. Then, when the encrypted e-mail data has been generated in step S519,  the procedure advances to step S520, where the CPU 130 sends the e-mail data to the addresses one by one. The second transmission job is completed). See on [0057] teaches image data as PDF format file.
and transmitting a second notification mail related to an end of the second transmission job to the notification transmission destination after the second -2- 53887427-v1transmission job has been executed, wherein a file corresponding to the second file is not attached to the second notification mail (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail (i.e. file is not attaches with the notification). a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of first transmission job));
and transmitting a third notification mail related to an end of the third transmission job to the notification transmission destination according to the notification settings after the third transmission job has been executed, (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail. a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of third transmission job));

Although Tonegawa teaches notifying user after transmission job is completed, but fails to explicitly teach wherein a file corresponding to the first file is attached to the first notification mail, however Eguchi from analogous art teaches wherein a file corresponding to the first file is attached to the first notification mail (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history);
wherein a file corresponding to the third file is attached to the third notification mail (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Eguchi into the teaching of Tonegawa by attaching original image data with notification when notifying the receiver of the electronic mail sent along with image data. One would be motivated to do so in order for the user to verify the transmitted image data based on the original image data because the image data received via the electronic mail is not in encrypted format therefore security of the email might be compromised (Eguchi on [0084]). 
	Although the combination teaches a PDF file format for encryption and transmitting the encrypted PDF file format but fails to explicitly teach accept job settings for a transmission job, wherein the job settings include at least a file format setting for a file to be attached to an electronic mail corresponding to the transmission job, accept additional information in a case that a PDF (Portable Document Format) is selected as the file format setting among a plurality of file format settings, wherein the additional information includes an item for making a setting of encryption effective for the transmission job, execute a third transmission job and send an electronic mail to which a third file including the image data generated by the scanner is attached, wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF, however Tamura from analogous art teaches accept job settings for a transmission job, wherein the job settings include at least a file format setting for a file to be attached to an electronic mail corresponding to the transmission job (Tamura Fig 9 and text on [0079-0084] teaches job setting of transmitting a job including file format setting 901 by pressing file format button 902);
accept additional information in a case that a PDF (Portable Document Format) is selected as the file format setting among a plurality of file format settings, wherein the additional information includes an item for making a setting of encryption effective for the transmission job  (Tamura Fig 9 and text on [0079-0084] teaches job setting of transmitting a job including file format setting 901 by pressing file format button 902, when the file setting PDF is selected an additional window 903 is displayed which includes selecting PDF file encryption button 907 (i.e. additional information));
execute a third transmission job and send an electronic mail to which a third file including the image data generated by the scanner is attached, wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF (Tamura Fig 10 and text on [0086] teaches scanning an image and sending the image data in file format other than PDF such as TIFF or OCR without encrypting as shown in Fig 10).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tamura into the teaching of Tonegawa and Eguchi by selecting encryption setting for encrypting the file based on PDF file format selected. One would be motivated to do so in securely transmit PDF format documents by encrypting and password protecting it (Tamura on [0080-0084]). 

Regarding claim 10 Tonegawa teaches A non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a method of controlling an image processing apparatus having a scanner for reading a document and generating image data capable of executing a transmission job for transmitting a file to a job transmission destination, the storage medium comprising codes for (Tonegawa on [0139] teaches computer program recorded on memory device. See on [0002] teaches a communication apparatus and method that transmits an image file to an address on a network. See on [0005] teaches apparatuses that attach image data read by a scanner to an e-mail and perform communication. See on [0046] teaches communication apparatus, such a multi-function peripheral (MFP), which is an image forming apparatus. See on [0088] teaches  where the CPU 130 converts the image data obtained by being read into an image file in a format designated by the user, and attaches the image file to an e-mail so as to generate e-mail data);
accepting a notification transmission destination as one of notification settings for transmitting a notification indicating an end of the transmission job (Tonegawa Fig 13 block s602 and text on [0109-0110] teaches the CPU 130 receives, on a screen of various types of copy setting, a message that shows turning ON of a job completion notification setting (i.e. notification setting) for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. transmission job). See on [0116] teaches if the CPU 130 determines in step S613 that the address designated as an address (i.e. notification transmission destination) to which the job completion notification is to be sent is registered in any of the S/MIME certificates);
executing a first transmission job and send an electronic mail to which a first file including image data generated by the scanner is attached, wherein the first file is a PDF file and not encrypted based on that the setting of encryption is not effective (Tonegawa Fig 11 A and text on [0088-0089 and 0100] teaches receives a plurality of e-mail destination addresses designated through address designation, the CPU 130 reads a document using the scanner 134 (i.e. image data generated by scanner). Next the CPU 130 converts the image data obtained by being read into an image file in a format designated by the user, and attaches the image file to an e-mail so as to generate e-mail data. Further the procedure advances to step S506, where the CPU 130 determines whether or not the "Yes" button 410 for sending the e-mail with a signature is selected, when  it is not selected (i.e. equivalent to first file without signature) the procedure advances to step S510 (FIG. 11B), where the e-mail is collectively sent to all the addresses designated in step S501, and the procedure advances to step S524 (i.e. sending the email including the attachment without encrypting as first transmission job). See on [0057] teaches image data as PDF format file);
 transmitting a first notification mail related to an end of the first transmission job to the notification transmission destination according to the notification settings after the first transmission job has been executed (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail. a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of first transmission job and second transmission job));
 executing a second transmission job and send an electronic mail to which a second file including image data generated by the scanner is attached, wherein the second file is a PDF file and is encrypted based on that the setting of the encryption is effective (Tonegawa Fig 11A Fig 11B, block S501-S505, S510, S19 and associated text on [0087-0090 and 0097] teaches If sending with signature is selected (i.e. for a second file including image data because this file has the original image data generated at step S503 and signature attached with the email) the procedure shifts to step S507.  in step S519, the CPU encrypts data of the e-mail (i.e. equivalent to second file is encrypted) to be sent to those addresses by a method selected from among the buttons 417 to 423 in FIG. 10. Then, when the encrypted e-mail data has been generated in step S519,  the procedure advances to step S520, where the CPU 130 sends the e-mail data to the addresses one by one. The second transmission job is completed). See on [0057] teaches image data as PDF format file.
and transmitting a second notification mail related to an end of the second transmission job to the notification transmission destination after the second -2- 53887427-v1transmission job has been executed, wherein a file corresponding to the second file is not attached to the second notification mail (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail (i.e. file is not attaches with the notification). a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of first transmission job));
and transmitting a third notification mail related to an end of the third transmission job to the notification transmission destination according to the notification settings after the third transmission job has been executed, (Tonegawa on [0109-0110] teaches sends a job completion notification via e-mail. a message that shows turning ON of a job completion notification setting for notifying an e-mail address (i.e. transmission destination) designated by the user of the completion of copying when the copy processing is completed. Note that this job completion notification setting is applicable to not only the copy processing but to any processing that requires time such as FAX transmission (i.e. Fax transmission of Fig 12 and Email transmission of Fig 11 both require time for processing hence end of job notification is applicable to the end of third transmission job));

Although Tonegawa teaches notifying user after transmission job is completed, but fails to explicitly teach wherein a file corresponding to the first file is attached to the first notification mail, however Eguchi from analogous art teaches wherein a file corresponding to the first file is attached to the first notification mail (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history);
wherein a file corresponding to the third file is attached to the third notification mail (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Eguchi into the teaching of Tonegawa by attaching original image data with notification when notifying the receiver of the electronic mail sent along with image data. One would be motivated to do so in order for the user to verify the transmitted image data based on the original image data because the image data received via the electronic mail is not in encrypted format therefore security of the email might be compromised (Eguchi on [0084]). 
	Although the combination teaches a PDF file format for encryption and transmitting the encrypted PDF file format but fails to explicitly teach accept job settings for a transmission job, wherein the job settings include at least a file format setting for a file to be attached to an electronic mail corresponding to the transmission job, accept additional information in a case that a PDF (Portable Document Format) is selected as the file format setting among a plurality of file format settings, wherein the additional information includes an item for making a setting of encryption effective for the transmission job, execute a third transmission job and send an electronic mail to which a third file including the image data generated by the scanner is attached, wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF, however Tamura from analogous art teaches accept job settings for a transmission job, wherein the job settings include at least a file format setting for a file to be attached to an electronic mail corresponding to the transmission job (Tamura Fig 9 and text on [0079-0084] teaches job setting of transmitting a job including file format setting 901 by pressing file format button 902);
accept additional information in a case that a PDF (Portable Document Format) is selected as the file format setting among a plurality of file format settings, wherein the additional information includes an item for making a setting of encryption effective for the transmission job  (Tamura Fig 9 and text on [0079-0084] teaches job setting of transmitting a job including file format setting 901 by pressing file format button 902, when the file setting PDF is selected an additional window 903 is displayed which includes selecting PDF file encryption button 907 (i.e. additional information));
execute a third transmission job and send an electronic mail to which a third file including the image data generated by the scanner is attached, wherein a format of the third file is a file format that does not include the setting of encryption and is different from the PDF (Tamura Fig 10 and text on [0086] teaches scanning an image and sending the image data in file format other than PDF such as TIFF or OCR without encrypting as shown in Fig 10).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Tamura into the teaching of Tonegawa and Eguchi by selecting encryption setting for encrypting the file based on PDF file format selected. One would be motivated to do so in securely transmit PDF format documents by encrypting and password protecting it (Tamura on [0080-0084]). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tonegawa (US 20140161255) in view of Eguchi et al (hereinafter Eguchi) (US 20070253015) in view of Tamura (US 20120050797) and further in view of IKKANZAKA (US 20080091936).

Regarding claim 13 the combination of Tonegawa, Eguchi and Tamura teaches all the limitations of claim 1 above, Eguchi further teaches wherein the attachment setting indicates a setting for attaching a file corresponding to the transmission job to a notification mail related to an end of the transmission job (Eguchi on [0084 and 0101] teaches the transmission history attachment setting (step S416) determines whether to notify with the past transmission history. If the user selects the "Transmission History Attachment Setting" in the Setting-Item Selection screen user as shown in FIG. 8. When a user selects an "Attach" key, CPU 201 performs setting for notification with an attached transmission history).
Although the combination of Tonegawa, Eguchi and Tamura teaches encrypting the transmitted file and notifying the transmission destination after the job is completed but fails to explicitly teach wherein the instructions further cause the image processing apparatus to: perform display control, in a case a file attached to a transmission job is to be encrypted, so that an attachment setting is not selected as the notification settings by a user, however IKKANZAKA from analogous art teaches wherein the instructions further cause the image processing apparatus to: perform display control, in a case a file attached to a transmission job is to be encrypted, so that an attachment setting is not selected as the notification settings by a user (IKKANZAKA Fig 6 block 606 and text on [0058] teaches a button 602 is used to transmit the document in plain (i.e., without encryption or signature), a button 606 (i.e. attachment setting) is used not to transmit the document data if an encryption configuration is set (i.e. attachment setting of not to attach document data for transmitting if encryption setting is ON)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of IKKANZAKA into the combined teaching of Tonegawa, Eguchi and Tamura by making the attachment setting for attaching the document not selectable when the file is in encrypted format. One would be motivated to do so in order to provide a communication apparatus to ease the extra efforts required to securely transmit the document data because the document transmitted to the transmission destination is in encrypted format, therefore there is no need to attach the original document for verification purpose (IKKANZAKA on [0010]).
Regarding claim 14 the combination of Tonegawa, Eguchi, Tamura and IKKANZAKA teaches all the limitations of claim 1 above, Tonegawa further teaches wherein, in the display control, a designation part, on a display, of the attachment setting is grayed out (Tonegawa on [0082-0083] teaches If the "Yes" button 412 for performing transmission using S/MIME is selected, buttons 414 and 415 become selectable, whereas if the "No" button 413 for performing transmission without using S/MIME is selected, these buttons 414 and 415 are displayed in a gray out state and cannot be selected).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/               Examiner, Art Unit 2436